DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner notes that claims 1-3, 6, 7, 9, 14-16, 20, 21, 24-26, and 28 are pending in the application.
Drawings
The drawings are objected to because of the following:
Figure 1 has 3 different figures.  Examiner suggests relabeling as Fig 1a, 1b, and 1c.
The engineering/design frames are not allowed.
The extraneous text should be removed from all drawings.
The measurements and scale should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Proper Headings for each section are required in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 14-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 2:  This claim recites “wherein the connection means comprises two parts”.  It appears from the drawings and specification as though the parts are the already-claimed male and female parts.  If the claimed “parts” are some other feature then Examiner suggests clearly setting forth that structure.
	Re Clm 3:  This claim recites “at least one male or female portion and at least one threaded member”.  Examiner notes that these features are already set forth in claim 1.  It is unclear as to whether this is attempting to claim additional features or if they are referring to the already-claimed features of claim 1. 
	Re Clm 9:  This claim recites “the first part” (line 1) and “the second part” (line 3).  There is a lack of antecedent basis for these limitations in the claim, as they are introduced in claim 2 and not claim 1, from which this claim depends.  Examiner also notes that “a first threaded member forming a collar” and “a second female portion and a second threaded members” have already been set forth in claim 1.  It is unclear as to whether this is attempting to claim additional features or if they are referring to the already-claimed features of claim 1.
Re Clm 16: This claim recites “a relatively low friction surface or washer”.  The term "relatively low” is a relative term which renders the claim indefinite.  The term "relatively low" is not defined by the 
	Re Clm 21:  This claim recites “a non-circular part”.  Again, Examiner notes that this feature has already been claimed in claim 1.  It is unclear as to whether this is an additional feature being claimed of if this is the same feature as previously set forth in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2172955, hereafter ‘955.
Re Clm 28:  ‘955 discloses a connection means for connecting the ends of adjacent rods together in series, said connection means including a first male portion (right end of 10) at least part of which includes a non-circular member (see claim 1) and a second female portion at least part of which is configured to receive at least part of the non-circular member extending from an adjacent male portion (clm 1), the connection means further including first and second threaded engagement members (see figs), said first threaded member including a thread or threaded portion and at least part of the second threaded member adapted to receive at least part of the thread or threaded portion (See figs), wherein at least one or both of said threaded members includes a grip portion (28) to enable the user to engage or disengage screw together the male and female portions and/or the first and second threaded members by hand., said grip portion including a gnarled, patterned or roughened surface which .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 14-16, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2172955, hereafter, ‘955, in view of GB 2031090, hereafter ‘090 and DE 3742272, hereafter ‘272.
Re Clm 1:  ‘955 discloses a drain rod system, said system including at least two rods, said rods connected and/or coupled together by one or more connection means, said connection means including a first male portion (right end of 10) at least part of which includes a non-circular member (see claim 1) and a second female portion at least part of which is configured to receive at least part of the non-circular member extending from an adjacent male portion (clm 1), the connection means further including first and second threaded engagement members (see figs), said first threaded member including a thread or threaded portion and at least part of the second threaded member adapted to 
‘955 fails to disclose wherein the rods are hollow or tubular and wherein the grip portion is a gnarled, patterned or roughened surface which improves grip.  Examiner notes that ‘090 teaches the use of drain rods that are hollow or tubular (see rod 11 with central bore 12) for the purpose of being lightweight (thereby reducing cost of material) and providing more flex to the rod.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the rods of ‘955 to be hollow or tubular, as taught by ‘090, for the purpose of reducing weight/cost and increasing flexibility.   
Examiner further notes that DE 3742272 teaches an example of a well-known grip portion (2) including a gnarled, patterned or roughened surface which improves grip.  Examiner notes that it is well-known in the art that gnarled (knurled), patterned or roughened surfaces provide better grip for a user’s hands/fingers.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replace the hexagonal surface of ‘955 with a cylindrical gnarled, patterned or roughened surface, as taught by ‘272, for the extremely well-known purpose of providing a better hand/grip for the user.  
Re Clm 2 (as best understood):  ‘955 as modified above discloses wherein the connection means comprises two parts, the first part located or mounted on a first end of a rod and a second part located or mounted on the second opposite end of a rod (see figs).

Re Clm 6:  ‘955 as modified above discloses wherein the grip portion is substantially cylindrical (as taught by ‘272).
Re Clm 7:  ‘955 as modified above discloses wherein the threaded members are substantially annular, cylindrical and/or circular in shape or configuration (see figs).  
Re Clm 9 (as best understood):  ‘955 as modified above discloses wherein the first part of the connection means includes a first threaded member forming a collar around at least part of the first male portion and the second part of the connection means includes a second female portion and a second threaded member (See figs).
Re Clm 14:  ‘955 as modified above discloses wherein at least the first part of the connection means is mounted on or abuts a mounting ferrule means (see 24 or 40).
Re Clm 15:  ‘955 as modified above discloses wherein the mounting ferrule provides a surface on which the threaded portion can turn (See figs).
Re Clm 16 (as best understood):  ‘955 as modified above discloses wherein the mounting ferrule includes a relatively low friction surface or washer.  Examiner notes that the surface of the mounting ferrule would provide a lower friction surface than a surface with a higher coefficient of friction.  
Re Clm 15:  ‘955 as modified above discloses wherein two opposing surfaces of the second female portion are configured to closely correspond with the dimensions of the non-circular member thereby preventing rotation of the same when engaged with or inserted into the female portion (see socket 16 receiving male non-circular member 18).
Re Clm 21 (as best understood):  ‘955 as modified above discloses wherein the first male portion includes a non-circular part and cylindrical or substantially circular part, said cylindrical part extending 
Re Clm 24:  ‘955 as modified above fails to disclose wherein the connection means are attached to the rods using one or more pins, bars, rivets and/or the like.  Examiner notes that ‘090 also teaches wherein connection means are attached to the rods using one or more pins, bar, rivets and/or the like for the purpose of locking the members together (page 1, lines 74-78).  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have replaced one known attachment system in ‘955 with another (in ‘090) such that the connection means are attached to the rods via pins, bars, rivets, and/or the like, as taught by ‘090, for the purpose of providing an axial and rotationally locked manner.   
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2172955, hereafter, ‘955, in view of GB 2031090, hereafter ‘090 and DE 3742272, hereafter ‘272 as applied to claims 1-3, 6, 7, 9, 14-16, 20, 21, and 24 above, and further in view of FR 944105, hereafter ‘105.
Re Clms 25 and 26: ‘955 as modified above fails to disclose  wherein the system includes one or more peripheral devices including any one or any combination of worm screws, plungers, scrapers and/or the like, wherein the peripheral devices includes one part of the connection means and at least one end of the rod includes a further part.  ‘105 teaches the use of a plurality of different peripheral devices on the end of a drain rod system (see all figs).  This is taught for the purpose of using specialty tools for the desired and optimum use.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided one or more peripheral devices to the drain rod system of ‘955 via the attachment means as provided in ‘955 as modified above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678